Order entered July 17, 2014




                                                 In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                          No. 05-13-01467-CV

 CERGON, INC. D/B/A PRIMO'S BAR & GRILL AND EDWARD CERVANTES, Appellants

                                                    V.

                                  CHEUNG-LOON, LLC, Appellee

                          On Appeal from the 134th Judicial District Court
                                       Dallas County, Texas
                                Trial Court Cause No. 08-9267-G

                                               ORDER
       We GRANT appellants’ counsel’s July 7, 2014 motion to withdraw. We DIRECT the Clerk

to remove Sloan Matney LLP, John D. Sloan, Jr., and Douglas W. Lukasik as counsel of record for

appellants.

       Because a corporation may only appear in this Court through an attorney, we ORDER

appellant Cergon, Inc. d/b/a Primo’s Bar & Grill to notify the Court, within THIRTY DAYS of the

date of this order, of the name, State Bar number, address, and telephone number of new counsel.

Failure to do so will result in dismissal of Cergon’s appeal.

       On our own motion, we GRANT appellants an extension of time to file their briefs, which are

currently due July 23, 2014, and ORDER the briefs be filed no later than September 19, 2014.




                                                      /s/       ELIZABETH LANG-MIERS
                                                                JUSTICE